Citation Nr: 1028034	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  05-31 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
ankylosis, index and middle fingers, left hand (left hand 
fingers).  

2. Entitlement to service connection for post-traumatic stress 
syndrome (PTSD), to include as secondary to service- connected 
left hand fingers. 

3. Entitlement to service connection for arthritis of the left 
elbow (claimed as left arm) and left shoulder, to include as 
secondary to service-connected left hand fingers. 

4. Entitlement to service connection for arthritis of the left 
wrist, to include as secondary to service-connected left hand 
fingers. 

5. Entitlement to service connection for sleep apnea, to include 
as secondary to PTSD.  

6. Entitlement to a total disability compensation rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from September 1951 to June 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada 
that continued a 20 percent evaluation for the Veteran's service-
connected left hand fingers, granted service connection for skin 
graft scars, denied service connection for PTSD, arthritis of the 
left elbow, left shoulder and left wrist, sleep apnea, and denied 
entitlement to TDIU.  The Veteran perfected a timely appeal of 
these determinations to the Board.  

In a December 2004 DRO decision, the Veteran withdrew his appeal 
regarding a higher evaluation for his service- connected skin 
graft scars.  

In May 2006, the Veteran and his spouse, accompanied by the 
Veteran's representative, testified before the undersigned 
Veterans Law Judge.  A transcript of these proceedings has been 
associated with the veteran's claims file.

In February 2007, the Board granted the Veteran's motion to have 
his case advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

A March 2007 Board decision denied an evaluation in excess of 20 
percent for ankylosis of the index and middle fingers of the 
Veteran's left hand.  The remaining issues were remanded for 
evidentiary development.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion, in February 2008, the Board vacated 
that part of the Board decision that denied a rating in excess of 
20 percent for ankylosis of the index and middle fingers of the 
Veteran's left hand and remanded that claim to the Board for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) and enabling regulations at 38 C.F.R. 
§§ 3.156(a), 3.159, 3.326(a) (2009).  The remaining issues were 
not addressed or affected by the Court remand. 

In May 2008 the Board remanded the case for additional 
development.  

Thereafter, a March 2009 rating decision, in part, granted 
service connection for a mood disorder with obsessive compulsive 
disorder which was assigned an initial 50 percent disability 
rating.  Service connection was also granted for complex regional 
pain syndrome with Reynaud's phenomenon of the left hand which 
was assigned an initial 30 percent disability rating.  Service 
connection was also granted for adhesive capsulitis of the left 
shoulder which was assigned an initial 30 percent disability 
rating.  

A May 2010 rating decision granted a TDIU rating, and established 
basic eligibility to Dependent's Educational Assistance, 
effective May 2, 2005.  


FINDINGS OF FACT

In July 2002, prior to the promulgation of a final decision in 
the appeal, the Veteran in writing notified the Board that he was 
withdrawing his appeal.   


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran on the claims on appeal have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204 (2009).  Withdrawal may be 
made by the Veteran or by his or her authorized representative.  
38 C.F.R. § 20.204 (2009).  Here, the Veteran submitted written 
notification to the Board in July 2010 that he was satisfied with 
the RO's assignment of a TDIU rating and requesting a withdrawal 
of this appeal in its entirety.  Hence, there remain no 
allegations of error of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the 
appeal, and it is dismissed.  38 U.S.C.A. § 7105.   

Moreover, in light of the outcome in this case, the Board finds 
that any omissions in VA's duties under the VCAA to the Veteran 
are rendered harmless.  Bernard v. Brown, 4 Vet. App. 384 (1993).  










ORDER

The appeal is dismissed. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


